Citation Nr: 0614628	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  00-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the cervical spine with spurring of 
C5-6.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active military service from April 1970 to 
February 1974 and from November 1990 to June 1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision from the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued a 10 percent rating for degenerative 
arthritis of the cervical spine with spurring at C5-6 with a 
history of trauma and that denied reopening the claims of 
entitlement to service connection for a chronic left shoulder 
disability and a low back disorder.  

Historically, a January 2000 Board decision denied an 
increased rating for a cervical spine disorder, then 
described as arthritis of the cervical spine with radicular 
pain of the right shoulder, rated 10 percent disabling, but 
granted a separate 10 percent rating for peripheral 
neuropathy of the right arm, which was effectuated by a 
rating decision later in January 2000.  

The case was remanded in November 2001 at which time the 
issues were service connection for post-traumatic stress 
disorder (PTSD), whether new and material evidence had been 
received to reopen claims for service connection for a left 
shoulder disorder and for a low back disorder, as well as 
entitlement to an evaluation in excess of 10 percent for the 
cervical spine disorder.  

Although a May 2003 rating decision granted service 
connection for PTSD and granted an increase in the rating for 
degenerative arthritis of the cervical spine with spurring at 
C5-6 to 20 percent from April 2000, the claim for a rating in 
excess of 20 percent remains before the Board because the 
veteran is presumed to seek the maximum benefit allowed by 
law or regulations, where less than the maximum benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

An October 2004 Board decision denied reopening of the claims 
for service connection for a left shoulder disorder and for a 
low back disorder but remanded the claim for entitlement to 
an evaluation in excess of 20 percent for the cervical spine 
disorder for a VA rating examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In correspondence received in January 2005 the veteran 
alleged that his most recent VA examination for rating his 
service-connected cervical spine disorder, in November 2005, 
was inadequate because the examiner was, by her own 
admission, rushed and, so, the examination was extremely 
brief.  She allegedly stated that she would review the claim 
files after the examination.  As a result, he alleges that 
the examination was inadequate.  

A review of the November 2005 VA examination report does not 
appear to corroborate the veteran's allegations.  
Nonetheless, for the purpose of having a full and complete 
record, the Board will again remand the case for a thorough 
VA rating examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA orthopedic 
examination to assess the severity of his service-
connected disorder of the cervical spine.  

The claim files and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claim files.  All necessary testing 
should be done, to include specifically range of 
motion studies (measured in degrees, with normal 
range of motion specified too), and the examiner 
should review the results of any necessary testing 
prior to completion of the examination report.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or 
when the cervical spine is used repeatedly over a 
period of time.  This determination also should be 
portrayed, if feasible, in terms of the degree of 
additional range of motion loss due to pain on use 
during flare-ups.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

2.  Schedule the veteran for a VA neurology 
examination to assess the severity of his service-
connected disorder of the cervical spine.  

The claim files are to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claim files.  All 
necessary testing should be done.  

The examiner should state whether the veteran 
experiences recurring attacks of intervertebral 
disc syndrome (IVDS), and the degree of 
intermittent relief he experiences between those 
attacks, if any.  The examiner should also be 
asked if there is evidence that the veteran has 
peripheral neuropathy with characteristic pain.   
If so, the examiner should state whether any 
neuropathy results in demonstrable muscle spasm, 
absent ankle jerk, or any other positive 
neurological finding.  The examiner should further 
state whether any IVDS that may be present results 
in incapacitating episodes, and the total duration 
of any of those episodes within the last 12 
months.  

All other neurological manifestations of IVDS, if 
any, to include any effect upon peripheral nerves 
of the upper extremities, should be recorded, to 
include recording the impact upon function and the 
degree of severity of such neurological 
impairment, if any.  

3.  Thereafter, review the claim files.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudicating the 
claim.  38 C.F.R. § 4.2 (2005).  

The RO should undertake any other development it 
deems to be required to comply with the notice and 
duty to assist provisions of the Veterans Claims 
Assistance Act and the implementing regulations.  

4.  Thereafter, readjudicate the claim.  Whether 
the rating for the cervical spine disorder should 
be further "staged" should be addressed as well.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  If the benefit sought remains denied, 
prepare a Supplemental Statement of the Case 
(SSOC) and send it to the veteran and his 
representative.  Also provide an appropriate 
period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

